                      DATE: 2/11/2019     AT: 2:00

BEFORE JUDGE JOANNA SEYBERT:

                          MOTION CONFERENCE

DOCKET NUMBER:    CV 18-1303

TITLE: FLANAGAN -V- PROEFRIEDT

APPEARANCES:

FOR PLAINTIFF:

FOR DEFENDANTS: SCOTT MISHKIN; KYLE PULIS


COURT REPORTER:    P. AUERBACH     M. FOLEY    F. GUERINO   P. LOMBARDI
 X M. STEIGER   D. TURSI     O. WICKER



X    CASE CALLED.

X    COUNSEL FOR DEFENDANTS PRESENT, WITH CLIENT.

X    COUNSEL FOR PLAINTIFF NOT PRESENT.

     HEARING HELD; WITNESS(ES) CALLED.

     DISCOVERY TO BE COMPLETED BY

     PARTIES TO COMPLETE
          BY THE NEXT CONFERENCE OR BY

X    NEXT CONFERENCE SET FOR 4/12/2019 AT 2:30PM.

     CASE TO BE REFERRED/ASSIGNED TO MAGISTRATE JUDGE
     FOR

     MOTIONS TO BE FILED BY

     JURY SELECTION SET FOR

     TRIAL SET FOR
X   OTHER: ARGUMENT HEARD ON MOTION [30] FOR ATTORNEY TO
    WITHDRAW; MOTION GRANTED. DEFENDANTS ARE ALLOWED 60 DAYS IN
    WHICH TO RETAIN NEW COUNSEL.
         PLAINTIFF’S MOTION [32] TO AMEND THE COMPLAINT IS GRANTED.
    PLAINTIFF SHALL FILE THE AMENDED COMPLAINT UPON THE NOTICE OF
    APPEARANCE OF THE NEW DEFENSE ATTORNEY OR ON 4/12/2019,
    WHICHEVER IS SOONER.
         MAGISTRATE     JUDGE     TOMLINSON’S  2/20/2019 TELEPHONE
    CONFERENCE WILL BE ADJOURNED.
